Citation Nr: 0836921	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-11 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a claimed hip and low 
back disorder, claimed as secondary to the service-connected 
degenerative joint disease of the bilateral knees and left 
ankle associated with bilateral pes planus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1960 and October 1961 to June 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran testified before the undersigned Acting Veterans 
Law Judge in a hearing at the RO in June 2007.

When the case was previously before the Board, the Board 
remanded the issue of entitlement to service connection for a 
hip and low back disorder for additional development.  That 
development has been completed to the extent possible, and 
the case returned to the Board for further consideration of 
the veteran's appeal.


FINDING OF FACT

A hip and low back disability was not present during active 
duty or for many years thereafter, and the veteran's current 
hip and low back disability is not etiologically related to 
active duty or a service-connected disability.


CONCLUSION OF LAW

A hip and low back disability is not proximately due to or 
the result of service connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letter 
mailed in April 2003, prior to its initial adjudication of 
this claim.  This letter informed the veteran of the 
requirements for a successful claim of service connection on 
a secondary basis.

In March 2006, the veteran was provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, and the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for the veteran's hip and low 
back disability.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  As noted in 
the introduction, the claim was remanded by the Board in 
November 2007 for the purpose of obtaining current VA 
treatment records and a VA examination and opinion on the 
claim on appeal.  That development has been completed.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of these claims were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claim.



Legal Criteria

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a) (2008).  See also, 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran asserts that he has current disorders of the hip 
and low back which are cause and aggravated by his service-
connected feet and knee disabilities.  He has not asserted 
that the claimed disabilities had their onset during active 
service or are any way related to any incident or injury in 
service.  After a full review of the to include the medical 
evidence and statements and testimony of the veteran, and in 
light of the above-noted legal authority, the Board finds 
that service connection for a hip and low back disorder must 
be denied.

Service medical records are negative for a disorder of the 
hip and low back, and there is no post service medical 
records showing a hip or low back disability prior to VA 
outpatient notes from December 2002.  During the post service 
period, the veteran was accorded VA orthopedic examinations 
in January 1983, October 1988, and November 1990.  These 
examinations addressed several orthopedic complaints, 
including the veteran's flat feet and knee disabilities, now 
service-connected, but did not included reference to a hip or 
low back disability.

In December 2003, the veteran was accorded a fee-based 
examination with QTC medical services.  The veteran 
complained of low back pain and x-ray images showed 
degenerative joint disease of the lumbar spine.  This finding 
was made over 27 years following the veteran's separation 
from service.

The veteran was accorded a second fee-based examination with 
QTC Medical Services (QTC) in March 2005, this time to 
ascertain the etiology of his hip and low back disability.  
VA treatment records and the December 2003 examination report 
were reviewed and the veteran's pertinent service and medical 
history were discussed.  The veteran reported having suffered 
from a knee disability for 35 years, as a result of wear and 
tear while in the military.  This disability had not caused 
him to miss time from work.  He reported a similar history 
for his pes planus and left ankle disabilities.  With respect 
to his spine, the veteran complained of a 15 year disability 
history.  He described constant pain, radiating to his hips.

Upon physical examination, the veteran's posture and gait 
were described as normal.  Leg length was equal and no signs 
of abnormal weight bearing were found.  The remainder of the 
veteran's physical examination addressed symptomatic problems 
involving the veteran's knees and left ankle.  Pes planus was 
not found at this time.

With respect to an etiology for the veteran's claimed 
disability, the examiner noted the presence knee and ankle 
arthritis, but found that the veteran's normal gait and 
posture, as well as a lack of scoliosis, meant that it was 
less likely that the veteran's back condition was due to his 
knee or ankle disabilities.  Instead, he found that it was 
more likely the result of the normal degenerative process 
that occurs with age.  He did note that the veteran's 
service-connected knee may make the veteran's back worse, but 
added that the extent of this was impossible to quantify 
without resorting to mere speculation.

The veteran was accorded a VA spine examination in December 
2007, and a VA hip examination in January 2008.  Both of 
these examinations were for the purpose of obtaining opinions 
regarding his current claimed disability, regarding each 
anatomical area.  Both examinations included review of the 
veteran's claims file and discussion of pertinent service and 
medical history.  The veteran was also given comprehensive 
physical examinations on both occasions.  In the case of his 
December 2007 spine examination, the veteran complained of 
low back problems beginning 18 or 19 years prior, around 
1990.  He complained of gradual a worsening of this 
disability that has rendered him unable to work as a 
landscaper.  The veteran was diagnosed with degenerative disc 
disease.  Addressing etiology, the examiner found that the 
veteran's back disability started at least a decade after he 
left the military, had a gradual onset, and causes mild 
disability consistent with age.  The examiner opined that it 
was less likely as not that the veteran's service-connected 
knee and ankle disabilities caused or aggravated his low back 
disability.  The January 2008 examination report included a 
similar reported history and physical findings of 
degenerative joint disease in both hips.  The physician who 
conducted this examination opined that the 16 year gap from 
service to onset of symptoms and the gradual worsening 
thereafter, lend to a finding that the veteran's veterans hip 
pain is at least as likely as not age related and obesity 
related.  Therefore, she found that it was less likely that 
the veteran's hip osteoarthritis was caused or aggravated by 
his service-connected knee and ankle disabilities.  Taken 
together, these opinions are the most probative medical 
evidence addressing the veteran's claim and they are not 
favorable.  The evidence is firmly against a finding that the 
veteran's current hip and low back disability was caused or 
worsened by any service-connected disability.

In essence, the evidence of a nexus between the veteran's 
claimed disabilities and his military service or service-
connected disability, is limited to the veteran's own 
statements.  At his June 2007 hearing, he stated that his 
service-connected disabilities cause an altered gait and 
aggravate his back disability.  This is not competent 
evidence of the claimed nexus since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Accordingly, service connection on a secondary basis is not 
warranted for this claimed disability.  In reaching this 
conclusion, the Board has considered the benefit of the doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the 
instant appeal.


ORDER

Entitlement to service connection for a hip and low back 
disability, claimed as secondary to degenerative joint 
disease of the bilateral knees and left ankle associated with 
bilateral pes planus, is denied.



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


